Citation Nr: 1710692	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-44 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for skin cancer of the hands and face. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to August 1970.  During his period of active duty, the Veteran served in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In November 2009, the Veteran perfected his appeal for entitlement to service connection for posttraumatic stress disorder (PTSD) and skin cancer of the hands and face.  In an October 2015 rating decision, the Veteran was granted entitlement to service connection for PTSD.  As that decision represents a full grant of the benefit sought on appeal, the issue of entitlement to service connection for PTSD is no longer before the Board. 

In February 2015, the Veteran requested a videoconference hearing before the Board.  The Veteran was scheduled for a hearing in January 2017.  The Veteran did not attend the hearing nor did he provide good cause for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The RO denied the Veteran's claim for entitlement to service connection for skin cancer of the hands and face because there is no evidence of in-service occurrence, there is no evidence of occurrence within one year of service discharge, and skin cancer is not a disease that VA considers presumptively service-connected due to herbicide agent exposure. 

The Board recognizes that presumptive service connection is not warranted.  However, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the claim at hand, there is evidence the Veteran has been diagnosed with basal cell carcinoma.  The Veteran contends that his skin condition is caused by his exposure to herbicide agents while in Vietnam.  A review of the Veteran's DD-214 shows that he served in the Republic of Vietnam during the applicable period; therefore, exposure to Agent Orange or other herbicide agents is presumed.  
38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307 (2016).  The Veteran was not afforded a VA examination or medical opinion in connection with his claim for service connection for skin cancer.  There is no medical opinion in the record regarding the nature and etiology of the Veteran's skin condition.

As the Board is prohibited from making conclusions based on its own medical judgment, additional development is needed prior to adjudication of the claim on appeal.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional relevant VA treatment records and/or private treatment records which relate to his skin disability.  The RO should obtain necessary authorization from the Veteran and request records from the identified medical providers.  If such efforts prove unsuccessful, documentation of those efforts should be added to the record.

2.  After obtaining any identified and outstanding records, the RO must obtain a VA medical examination and opinion regarding the nature and etiology of the Veteran's skin condition.  The VA examiner is requested to review all pertinent records associated with the claims file.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

a.  The examiner is asked to identify any skin conditions, to include basal cell carcinoma, experienced by the Veteran, previously and currently.

b.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability began during or is causally related to service.

c.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability began during or is causally related to exposure to an herbicide agent. 

In answering question (c) above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.

The VA examiner should not use as reasoning for the opinion that the skin disability is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).

3.  After completion of the above, the RO should review the relevant evidence of record and readjudicate the claim on appeal.  If the claim remains denied, then furnish the appellant and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

